Citation Nr: 0817035	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington.  Jurisdiction over the claims folders 
was subsequently transferred to the RO in Phoenix, Arizona.

In January 2008, a hearing before the undersigned Veterans 
Law Judge was held at the Phoenix RO.  A transcript of that 
hearing is of record.  After the hearing, the veteran 
submitted additional evidence in support of his appeal along 
with a waiver of his right to have the evidence initially 
considered by the RO.

The Board also notes that the veteran perfected an appeal as 
to the issue of entitlement to an increased rating for 
residuals of scleral laceration with corneal scarring.  In a 
February 2005 statement the veteran withdrew his appeal as to 
that issue.  The Board will limit its decision accordingly.


REMAND

The veteran contends that he has PTSD as a result of an in-
service personal assault as well as from an injury to his eye 
which occurred while on active duty and for which he is 
currently service-connected.  Turning first to his personal 
assault stressor, he recalled that on July 14, 1969, he was 
sent to Little Creek, Virginia to train Navy midshipman on 
landing tactics and maneuvers.  While asleep one evening in 
the barracks he was approached by a corporal whose name the 
veteran could not recall.  The corporal attempted to choke 
the veteran and inappropriately touch him.  This occurred on 
three separate occasions and after the third incident the 
veteran reported the inappropriate behavior to his company 
commander who in turn reported the incident to Lieutenant 
Cruz of S Company, 2nd Marine Division.  The veteran then 
recalled that he was asked to report to sick bay but once at 
sick bay he was embarrassed to tell the physicians what 
happened.  The veteran indicated that the Marine who 
assaulted him was put on house arrest but the veteran did not 
know whether he was ever punished.  In support of his claim 
the veteran noted that his service medical records reveal 
that in July 1969 he presented with a complaint of swelling 
in his throat and reported that he was coughing up blood the 
previous evening.  The diagnosis was malaise with mild 
pharyngitis.       

The veteran also alleges that his PTSD is a result of an 
incident in which his right eye was injured.  The veteran's 
service medical records document that in November 1969 the 
veteran was hit in his right eye while wearing glasses and a 
piece of glass entered his right eye.  He was subsequently 
required to undergo emergency surgery.  Following surgery he 
was required to carry a prescription with him at all times 
which allowed him to wear sunglasses while outside.  He noted 
that wearing sunglasses was not permitted in company areas 
due to riots and racial problems and he was often ridiculed.  
This caused him to experience anxiety and bitterness toward 
others and since his discharge from the military he has had 
difficulty with relationships and authority on both a 
personal and professional level.   
 
The post-service medical evidence reflects diagnoses of rule 
out PTSD, PTSD, and major depression.  A February 2006 VA 
outpatient treatment record notes that the veteran's symptoms 
of PTSD were related to childhood trauma and not to an injury 
in the military.    

Evidence corroborating the veteran's in-service personal 
assault is not of record, but the record does not reflect 
that the RO has complied with the development requirements of 
38 C.F.R. § 3.304(f)(3) (2007), which are applicable to 
claims based on in-service personal assaults.  Moreover, the 
veteran has not been afforded a mental disorders examination 
to determine whether he currently suffers from PTSD and is 
so, whether his PTSD is due to his alleged in-service 
personal assault and/or to his documented right eye injury.  

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  He should also be provided the 
notice required under 38 C.F.R. § 
3.304(f)(3).

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence 
identified but not provided by the 
veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  The RO or the AMC should then 
arrange for a review of the claims 
folder, to include a review of the 
veteran's service medical records and 
personnel records, by an appropriate 
medical or mental health professional 
for an opinion as to whether the 
evidence in the claims folder reflects 
behavioral changes in service or 
anything else indicating that a 
personal assault occurred.

5.  The veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist to determine if he has 
PTSD due to a verified service 
stressor.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should be informed of which 
service stressors have been adequately 
verified.  Based upon the claims folder 
review and the examination results, the 
examiner should determine whether the 
veteran has PTSD due to the documented 
incident in which his right eye was 
injured during service.  If sufficient 
verification of the alleged personal 
assault(s) is of record, the examiner 
should determine whether the veteran's 
has PTSD due to the assault(s) and/or 
eye trauma.  If PTSD due to an in-
service personal assault and/or a right 
eye injury is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis.  If PTSD due to an in-
service personal assault and/or right 
eye injury is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



